DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0084], line 1, the recitation “FIG.14 to FIG. FIG. 14 to FIG.16 are” contains a typo which should be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 19, 20, 22, 23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/042326 A1 (text used from US 2018/0244178 A1 to Pos).

Regarding claim 1, Pos discloses a lateral shock absorber comprising: a protective fender (11) pivoted to a base (10, shell of the child seat interpreted as the base) of a child car safety seat and pivotally switchable between a folded state (Fig.2) or an unfolded state (Fig.6) relative to the child car safety seat; and a locking mechanism (lock and lock release button 12) for selectively engaging with the protective fender to restrain the protective fender from switching to the unfolded state or disengaging from the protective fender to allow the protective fender to switch to the unfolded state when the protective fender is located in the folded state (by release button 12), the locking mechanism  being disposed on the base (Fig.4), the locking mechanism comprising a locking assembly (See Figure), and abutting component (See Figure), and an abutting block (See Figure) connected to the abutting component, and an abutting block connected to the abutting component, the locking assembly engaging with the protective fender (tip of locking assembly, locks fender in place) to restrain the protective fender from moving, and the abutting component being driven by the abutting block to disengage the locking assembly from the protective fender when the abutting block is pressed downwardly (block is pushed, which drives abutting component which moves locking assembly).

    PNG
    media_image1.png
    286
    379
    media_image1.png
    Greyscale

The base has been interpreted as the base shell (10) of the child seat. If one were to argue that this is not a base for a car seat, it would have been obvious to one of ordinary skill in the art to have provided the fender in the side of the base of the car seat so to ensure the fender is secured in place within the car and the actual car seat can then be removed and reinserted without change to the lateral shock absorber.
Regarding claim 2, further comprising a resilient component (31) for biasing the protective fender to switch to the unfolded state (once button 12 is engaged, the spring pulls the end 17 into the recess of the base, thereby projecting the folding element 11 outward).  
Regarding claim 19, Pos discloses a lateral shock absorber comprising: a protective fender (11) pivoted to a base (10, shell of the child seat interpreted as the base) of a child car safety seat and pivotally switchable between a folded state (Fig.2) or an unfolded state (Fig.6) relative to the child car safety seat; and a locking mechanism (lock and lock release button 12) for selectively engaging with the protective fender to restrain the protective fender from switching to the unfolded state or disengaging from the protective fender to allow the protective fender to switch to the unfolded state when the protective fender is located in the folded state (by release button 12), the locking mechanism comprises a locking component (protrusion from 12 shown in Figure 4) and a recovering component (not shown but required to properly function), the recovering component biasing the locking component to recover to engage with protecting fender for restraining the protective fender from moving (once the button 12 is pressed, a recovering component is necessary to function, although not specifically disclosed).  
The base has been interpreted as the base shell (10) of the child seat. If one were to argue that this is not a base for a car seat, it would have been obvious to one of ordinary skill in the art to have provided the fender in the side of the base of the car seat so to ensure the fender is secured in place within the car and the actual car seat can then be removed and reinserted without change to the lateral shock absorber.
Regarding claim 20, further comprising a resilient component (31) for biasing the protective fender to switch to the unfolded state (once button 12 is engaged, the spring pulls the end 17 into the recess of the base, thereby projecting the folding element 11 outward).  
Regarding claim 22, wherein a locking hole (hole in the tip of 11) is formed on the protective fender, an installing hole (recess into which 12 is installed) is formed on the base, the locking component and the recovering component are installed inside the installing hole (Fig.4), and the recovering component biases the locking component to recover to engage with the locking hole for restraining the protective fender from moving (once the button 12 is pressed, a recovering component is necessary to function, although not specifically disclosed).  
Regarding claim 23, wherein the locking mechanism further comprises a restraining portion (bumper located below 12, shown in Figure 3) disposed inside the installing hole for restraining a displacement distance of the locking component.  
Regarding claim 26, wherein a first guiding inclined surface is formed on a lower end of the protective fender )lower distal face of 11 is inclined), a second guiding inclined surface (top surface of the protrusion of 12, Fig.4) is formed on the locking component, and the locking component is driven by cooperation of the first guiding inclined surface and the second guiding inclined surface and the recovering component to engage with the locking hole when the protective fender switches from the unfolded state to the folded state (inclined surfaces will slide along one another when pushed together).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,857,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,338,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.


Allowable Subject Matter
Claims 11-18 are allowed over the prior art of record , but are rejected under Double Patenting as described above.
Claims 3-10, 21, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims are also rejected under Double Patenting as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635